PER CURIAM: *
Based on the limited record before us, we are unpersuaded that there is a likelihood of success on the merits of Appellants’ First Amendment challenge to the sixty-day waiting period in Tex. Elec.Code § 258.037(a)(1). As a result, we do not reach the other provisions challenged. We conclude that the district court did not abuse its discretion in denying Appellants’ motion for preliminary injunction. We AFFIRM that ruling and DENY any other pending motions.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.